          Case 2:19-cv-01131-APG-NJK Document 35 Filed 08/31/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   MARLENE ROGOFF,
                                                           Case No.: 2:19-cv-01131-APG-NJK
12          Plaintiff(s),
                                                                         Order
13   v.
                                                                     [Docket No. 28]
14   NATIONAL CREDIT SYSTEMS, INC.,
15          Defendant(s).
16         Pending before the Court is a motion to withdraw as counsel. Docket No. 28. Due to
17 systems failures at the courthouse, the hearing on that motion could not take place as set.
18 Accordingly, the telephonic hearing on the motion to withdraw is CONTINUED to 3:30 p.m. on
19 September 8, 2020. Counsel shall appear telephonically by calling the Court conference line at
20 877-402-9757 at least five minutes prior to the hearing. The conference code is 6791056. In order
21 to ensure a clear recording of the hearing, the call must be made using a land line phone. Cell
22 phone calls, as well as the use of a speaker phone, are prohibited.
23         Defense counsel must serve this order on Defendant and must file a proof of service by
24 September 3, 2020.
25         IT IS SO ORDERED.
26         Dated: August 31, 2020
27                                                              ______________________________
                                                                Nancy J. Koppe
28                                                              United States Magistrate Judge

                                                    1
